Case 1:16-cv-00671-RM-NRN Document 304 Filed 09/06/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No. 16-cv-00671-RM-NRN
  Consolidated for Settlement Approval with Civil Case No. 17-cv-01602-RM-NRN

  ISABEL VALVERDE, et al.,

          Plaintiffs,
  v.

  XCLUSIVE STAFFING, INC., et al.,

          Defendants.



          DEFENDANTS’ RESPONSE TO MEMORANDUM AND STATUS REPORT IN
       FURTHER SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED
       CLASS AND COLLECTIVE ACTION SETTLEMENT AGREEMENT [ECF DOC. 303]


          Defendants Xclusive Staffing, Inc. (“Xclusive”); Xclusive Management, LLC d/b/a

  Xclusive Staffing; Xclusive Staffing of Colorado, LLC; Diane Astley; Omni Interlocken

  Company, LLC; Omni Hotels Management Corporation; Marriott International, Inc.; JMIR DTC

  Operator, LLC; and Westin DIA Operator, LLC (collectively “Defendants”) submit this

  Response to the Memorandum [ECF Doc. 303] filed by Plaintiffs Isabel Valverde, Jose Trejo,

  Marisol Trejo, Vilma de Jesus Alvarenga Carranza, and Obdulia Julie Cortez (hereinafter,

  “Movants”) renewing their request for preliminary approval of the parties’ proposed class and

  collective action settlement agreement [see ECF Doc. 296-1], and state as follows:

          1.      Defendants agree with the Movants that preliminary approval of the parties’

  settlement agreement should be granted, and do not oppose Movants’ renewed request for

  approval. Although Defendants admit no wrongdoing and maintain that all proposed settlement
Case 1:16-cv-00671-RM-NRN Document 304 Filed 09/06/19 USDC Colorado Page 2 of 4




  class members were properly compensated for all time worked, Defendants believe the settlement

  is a fair and reasonable compromise of Plaintiffs’ claims.

         2.       The Memorandum requests that attorneys Alexander Hood and David Seligman be

  appointed class counsel. See ECF Doc. No. 303 at 3. Defendants do not object to the Request.

         3.       The Memorandum renews the Movants’ requests that Rule 23 classes be certified

  for settlement purposes, that the Movants be appointed as class representatives, and that Optime

  Administration, LLC be appointed as class administrators. See ECF Doc. No. 303 at 3. Defendants

  do not object to these renewed requests.

         4.       The Memorandum requests that the Court’s prior orders conditionally certifying

  FLSA classes be stayed and “that the FLSA class described in the Motion be preliminarily certified

  for settlement purposes only.” See ECF Doc. No. 303 at 4. Defendants agree with and join in that

  request.

         5.       Defendants agree that if a low claim rate results in a residual settlement amount that

  exceeds $175,000, the parties should return to the Court with proposals for distributing the

  remaining settlement funds either to settlement class members, or cy pres, or both. See ECF Doc.

  No. 303 at 5.

         6.       Defendants agree with Movants that “no further action is necessary with respect to

  . . . non-Colorado employees” who might otherwise receive notice pursuant to the Court’s stayed

  order mandating nationwide FLSA notice. Id. at 7.




                                                    2
Case 1:16-cv-00671-RM-NRN Document 304 Filed 09/06/19 USDC Colorado Page 3 of 4




  Dated this 6th day of September, 2019.


                                           Respectfully submitted,

                                           SHERMAN & HOWARD L.L.C.


                                           s/ Matthew M. Morrison
                                           Jonathon M. Watson
                                           Matthew M. Morrison
                                           James S. Korte
                                           633 Seventeenth Street, Suite 3000
                                           Denver, CO 80202
                                           Telephone: (303) 297-2900
                                           Facsimile: (303) 298-0940
                                           Email: jwatson@shermanhoward.com
                                           Email: mmorrison@shermanhoward.com
                                           Email: jkorte@shermanhoward.com

                                           Attorneys for the Defendants




                                              3
Case 1:16-cv-00671-RM-NRN Document 304 Filed 09/06/19 USDC Colorado Page 4 of 4




                          CERTIFICATE OF SERVICE (CM/ECF)

          I hereby certify that on this 6th day of September, 2019, I electronically filed the
  foregoing DEFENDANTS’ RESPONSE TO MEMORANDUM AND STATUS REPORT IN
  FURTHER SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED
  CLASS AND COLLECTIVE ACTION SETTLEMENT AGREEMENT [ECF DOC. 303]
  with the Clerk of the Court using the CM/ECF system, as well as deposited a copy in the United
  States First Class Mail addressed to the following:

         Alexander Hood
         David Seligman
         TOWARDS JUSTICE
         1535 High St., Suite 300
         Denver, CO 80218
         alex@towardsjustice.org
         david@towardsjustice.org

         Maria Simon, Plaintiff Pro Se
         1338 S. Crystal Way
         Aurora, CO 80012

         Maria Simon, Plaintiff Pro Se
         c/o The Gathering Place
         1535 High Street
         Denver, CO 80218


                                             s/ Louisa Boyte




                                                4
